Case 1:18-cv-05912-JGK Document 51 Filed 08/20/19 Page 1 of 2

  

NEW YORK CITY HOUSING AUTHORITY

 

LAW DEPARTMENT
250 BROADWAY e NEW YORK, NY 10007
HOUSING http:/nyc.gov/nycha

AUTHORITY

GREGORY P. RUSS
Chair & CEO

KELLY D. MACNEAL
EVP of Legal Affairs and General Counsel

WRITER’S DIRECT LINE
(212) 776-5259

August 20, 2019

Via ECF

The Honorable Magistrate Judge Robert W. Lehrburger
United States District Court, Southern District of New York
500 Pearl Street

New York, NY 10007-1312

Re: — Williams v. New York City Housing Authority, et al., No. 18-CV-5912 (JGK)(RWL)

Dear Magistrate Judge Lehrburger:

I am counsel for Defendants New York City Housing Authority (““NYCHA”), Carolyn Jasper,
Cesar Gonzalez, Matthew Hoffman, Rodney Davis, and Thelma Watkins in the above-referenced
consolidated matters.

Defendants write jointly with pro se Plaintiff Gina Williams (“Plaintiff”) to respectfully request
an adjournment of the August 30, 2019 fact discovery deadline, the September 20, 2019 dispositive
motion deadline, and the October 11, 2019 pretrial deadlines. Defendants further write to respond to
Plaintiff's letter dated July 29, 2019 (docket entry no. 46), pursuant to the Court’s August 19, 2019
Order (docket entry no. 47).

The Parties Require An Adjournment Of The Discovery And Pretrial Deadlines Due To
NYCHA’s Motion To Withdraw And Ongoing Discovery

This is the parties’ second request for an adjournment. The original discovery deadline was
February 5, 2019. At that time, Judge Richard Sullivan was presiding over this case. However, on
October 29, 2018, Judge John Koeltl was reassigned to this matter. On January 22, 2019, the parties
sought and were granted an adjournment of the discovery deadline to May 15, 2019. On April 8, 2019,
following an unsuccessful mediation, the Court issued a Civil Scheduling Order, which set forth the
August 30, 2019 discovery deadline for which the parties now seek an adjournment.

The parties require an adjournment of the discovery and other deadlines for several reasons.
First, on August 19, 2019, NYCHA filed a motion to withdraw as counsel for Defendant Thelma
Watkins pursuant to Southern District of New York Local Civil Rule 1.4 due to a conflict of interest that
has recently arisen. See docket entry nos. 48-50. The motion addresses the conflict of interest raised in
Plaintiff's July 29, 2019 letter to the Court.

 

Kelly D. MacNeal, EVP of Legal Affairs and General Counsel © Law Department 9" Floor ® Telephone (212) 776-5182 ® Fax (212) 776-5009
Case 1:18-cv-05912-JGK Document 51 Filed 08/20/19 Page 2 of 2

Second, ongoing discovery requires an adjournment of the August 30, 2019 discovery deadline
and the dispositive motion and pretrial deadlines. Defendants’ previous counsel, Nabiha Rahman,
recently left NYCHA, and I have been assigned to this matter and need to familiarize myself with the
case. Furthermore, the parties are still engaged in written discovery and document exchanges. Ms...
Williams has not yet been deposed, and Ms. Williams has indicated that she wishes to take a deposition.

Accordingly, to allow sufficient time for the Court to rule on NYCHA’s motion to withdraw, for
Ms. Watkins to find an attorney should the Court grant NYCHA’s motion, and for the parties to
complete discovery, the parties respectfully propose the following schedule:

Discovery shall be completed by November 29, 2019;
Dispositive motions shall be completed by February 7, 2020;
Pretrial Order/Motions in Limine completed February 28, 2020.

Defendants Will Not Oppose Plaintiff’s Request To File A Supplemental Pleading
Pursuant to Federal Rule of Civil Procedure 15(d) If The Pleading Contains An
Actionable Claim or Claims That Would Survive A Motion To Dismiss

Plaintiff's July 29, 2019 letter to the Court requests permission to file a motion to supplement her
complaint pursuant to Federal Rule of Civil Procedure 15(d) “[d]ue to recent incidents of harassment
and retaliation being inflicted upon me by some of the defendants in this action and additional NYCHA
employees.”

Because Plaintiff's July 29, 2019 letter fails to state any facts regarding alleged “recent incidents
of harassment and retaliation,” Defendants do not know whether Plaintiff's proposed supplemental
pleading will “state a claim that could withstand a motion to dismiss.” Katzman y. Sessions, 156 F.R.D.
35, 38 (E.D.N.Y. 1994). Accordingly, at this juncture, Defendants can neither consent to nor oppose
Plaintiff's request to file a supplemental pleading due to the absence of information regarding the
proposed contents of such a pleading. Should Plaintiff make a showing that the supplemental pleading
will satisfy the requirements of Rule 15(d), however, Defendants will not oppose Plaintiff's request.

Respectfully submitted,

‘yee C Chiyptann

Jane E. Lippman

ce: Plaintiff Gina Williams (via U.S. mail)
